_
   ,
                                        ,



                 I-




                      Hon. Grodon C. Cam, January 24, 1939 -- No, 2

                                Article 61 of the Ycnal Coee of Tex-
                      as providos Generully the punlohmnt in second
                      and .subsoouantconvictions for nis&mmnors. In
                       tilecase~KS.nncyvsi 3tatc,'79 S.X. 570 l:ol.Us;
                               "This article Is to Lo cdnstru-
                          ed'as a.rePom provision of our C,odo.
                          That is, If after the oocvictlon for
                          the first offense the defendant does
                          hot rcforn but persists in crime and
                          comits another offense of like char-
                          aotcr, he can be tried and his forner
                          conviction used to enforce his punish-
                          n;ontand so on as ho.comits auoh sub-
                          aoqileatoffense up to four."
                                In vievrof the foregoing aut!iorities
                      you are respectfullyai?viscdthat it is the
                      opinion'of the writer that Article 666-3(d) is
                      not Lanktory but provides for enbacCedpuhish-
                      ment v&n prior conviction of offehocs'of. like
                      character aro properly alleged and proved..-
                               Trusting that the foreSolng msvrors
3, .. .   . ,_        your inquiny, I remin
                                              Yours vory truly